  8:21-cr-00112-RFR-SMB Doc # 80 Filed: 09/01/21 Page 1 of 1 - Page ID # 211




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:21CR112
                                            )
      vs.                                   )
                                            )
LUIS ALBERTO CASTRO-SANTOS,                 )                  ORDER
TOMAS DE LA CRUZ-PEREZ, MARTIN              )
ALONZO CASTRO, and ESTUARDO                 )
HERNANDO RUIZ-OROZCO,

                    Defendants.


      This matter is before the court on the defendant Martin Alonzo Castro’s unopposed
Motion to Continue Trial [79]. Counsel needs additional time to further prepare for trial
and conduct plea negotiations. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [79] is granted, as follows:

      1.     The jury trial, for all defendants, now set for September 27, 2021 is
             continued to November 29, 2021.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and November 29, 2021, shall be deemed
             excludable time in any computation of time under the requirement of the
             Speedy Trial Act. Failure to grant a continuance would deny counsel the
             reasonable time necessary for effective preparation, taking into account
             the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: September 1, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
